DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 1/4/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 8-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (U.S. Pub #2017/0263833), in view of Tsai (U.S. Pub #2008/0273336), in view of Kato et al (U.S. Pub #2017/0112952), in view of Ueda et al (U.S. Pub #2015/0260877), in view of Adachi et al (U.S. Pub #2016/0336716).
With respect to claim 1, Chiu teaches a quartz glass cavity member (Fig. 20, 5 and Paragraph 47) adapted to be bonded to a substrate (Fig. 20, 11) having an optical device (Fig. 20, 21 and Paragraph 38) mounted thereon such that the device may be accommodated in the cavity 5member, 
the cavity member having an inside surface consisting of a surface portion opposed to an active surface of the device (Fig. 20, i.e. a top inner surface of 5) and a remainder surface portion (Fig. 20, i.e. inner vertical side surfaces of 5), the opposed surface portion being a mirror surface (Fig. 20, i.e. flat/smooth) 
Chiu does not teach the remainder surface portion being a rough surface.
Tsai teaches a quartz cavity member (Fig. 2, 2), wherein inner side surface portions (Fig. 2, surfaces corresponding to 22) of the quartz member have a rough surface (Paragraph 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a rough surface on the remainder surface of Chiu as taught by Tsai in order to increase the reflectivity of the surface (Paragraph 21). 
Chiu does not teach that the quartz is synthetic quartz. 
Kato teaches forming a quartz lid member using synthetic quartz (Fig. 2, 10; Paragraph 45).  It would have been obvious to one of ordinary skill in the art 
Chiu does not teach that the mirror surface of the opposed surface portion has a surface roughness (Ra) of 0.05 to 0.4 nm. 
Ueda teaches a synthetic quartz glass member that comprises a surface portion having a surface roughness (Ra) of 0.05 to 0.4 nm (Paragraphs 16, 27, and 35).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the opposed surface of Chiu with a surface roughness of 0.05 to 0.4 nm as taught by Ueda in order to allow the member to be highly transparent, to be useable in a general semiconductor fabrication line, and to minimize the generation of dust during processing (Paragraph 7-11).
Chiu does not teach that the cavity member is transparent synthetic quartz glass.  Adachi teaches a cavity member (Fig 8B, 21) that is made of transparent synthetic quartz (Paragraph 64).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the cavity member of Chiu from transparent synthetic quartz glass as taught by Adachi in order to achieve the predictable result of increasing the light emitted from the package through the cavity member. 
With respect to claim 2, Chiu teaches an inverted recess shape in cross section having a top wall, a side wall, and a bottom opening (Fig. 20), the inside surface of the top wall being a mirror surface.

With respect to claim 3, Chiu teaches that the top wall has an outside surface which is 15a mirror surface (Fig. 20, 5; i.e. a flat, smooth surface).
With respect to claim 4, Chiu teaches that a width or diameter of the bottom opening and a width or diameter of the inside surface of the top wall are in a ratio from 0.8:1.0 to 1.2:1.0. (Fig. 20, i.e. the bottom opening width is equal to the width of the inside top surface).

With respect to claim 6, Chiu teaches a cavity lid comprising the synthetic quartz glass cavity member of claim 1, and an 25adhesive layer (Fig. 20, 41 and Paragraph 42) formed on a portion of the cavity member to be bonded to the substrate.

With respect to claim 8, Chiu teaches that the adhesive layer is a resin-base adhesive layer 30containing an epoxy resin or silicone resin or a metal-base adhesive layer containing a metal or mixture thereof (Paragraph 42).
With respect to claim 9, Chiu does not teach that the metal is selected from the group consisting of gold, silver, copper, palladium, indium, tin and 
With respect to claim 10, Chiu teaches an optical device package (Fig. 20, 100) comprising the cavity lid of claim 6, and a substrate 5having a light-emitting or receiving device mounted thereon (Fig. 20, 21 and Paragraph 38).
With respect to claim 17, Chui teaches that the optical device is selected from light emitting devices and light-receiving devices (Paragraph 38).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Tsai, Kato, Ueda and Adachi, in view of Tabuchi et al (U.S. Pub #2009/0295265).
With respect to claim 5, Chiu and Tsai do not teach that the rough surface has a surface roughness Ra of 0.1 to 0.5 um.
Tabuchi teaches a rough surface of a cavity member, wherein the rough surface has a surface roughness Ra of 0.1 to 0.5 um (Paragraph 223).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the rough surface of Chiu and Tsai to have a surface roughness Ra of 0.1 to 0.5 um as taught by Tabuchi in order to improve the reflectivity of the surface (Paragraph 223). 

7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Tsai, Kato, Ueda, and Adachi, in view of Leong et al (U.S. Pub #2017/0047490).
With respect to claim 7, Chiu does not teach that the adhesive layer is in B-stage. Leong teaches making a bond between a cavity member and a substrate, using a B-stage adhesive layer (Paragraph 37, i.e. semi-cured).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a B-stage adhesive layer as the adhesive layer of Chiu as taught by Leong in order to compensate for lateral forces on the structure that may be produced during manufacturing (Paragraph 37). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826